SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09335 SCHAWK, INC. (Exact name of Registrant as specified in its charter) Delaware 66-0323724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois (Zip Code) (Address of principal executive office) 847-827-9494 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Act). Yeso No þ The number of shares of the Registrant’s Common Stock outstanding as of October 29, 2010 was 25,669,433. SCHAWK, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2010 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 (unaudited) and September 30, 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 (unaudited) and September 30, 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6. Exhibits 36 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Schawk, Inc. Consolidated Balance Sheets (In thousands, except share amounts) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $1,187 at September 30, 2010 and $1,619 at December 31, 2009 Inventories Prepaid expenses and other current assets Income tax receivable Deferred income taxes Total current assets Property and equipment, less accumulated depreciation of $103,459 at September 30, 2010 and $96,440 at December 31, 2009 Goodwill Other intangible assets, net Deferred income taxes Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Trade accounts payable $ $ Accrued expenses Deferred income taxes Income taxes payable Current portion of long-term debt Total current liabilities Long-term liabilities: Long-term debt Other liabilities Deferred income taxes Total long-term liabilities Stockholders’ equity: Common stock, $0.008 par value, 40,000,000 shares authorized, 30,390,003 and 29,855,796 shares issued at September 30, 2010 and December 31, 2009, respectively; 25,644,433and 25,108,894 shares outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated comprehensive income, net Treasury stock, at cost, 4,745,570 and 4,746,902 shares of common stock at September 30, 2010 and December 31, 2009, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 3 Table of Contents Schawk, Inc. Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Foreign exchange (gain) loss ) ) Indemnity settlement ) ) Acquisition integration and restructuring expenses Multiemployer pension withdrawal expense Impairment of long-lived assets Operating income Other income (expense) Interest income 15 31 Interest expense ) Income before income taxes Income tax provision Net income $ Earnings per share: Basic $ Diluted $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted Dividends per Class A common share $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 4 Table of Contents Schawk, Inc. Consolidated Statements of Cash Flows Nine Months Ended September 30, 2010 and 2009 (Unaudited) (In thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization Impairment of long-lived assets Insurance settlement ) Non-cash restructuring charge Amortization of deferred financing fees Share-based compensation expense Loss realized on sale of property and equipment 12 Changes in operating assets and liabilities, net of acquisitions: Trade accounts receivable Inventories ) Prepaid expenses and other current assets ) Trade accounts payable, accrued expenses and other liabilities ) ) Income taxes refundable (payable) ) Net cash provided by operating activities Cash flows from investing activities Proceeds from sales of property and equipment Proceeds from insurance settlement Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) ) Other 11 ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Proceeds from issuance of long-term debt Payments of long-term debt, including current maturities ) ) Payment of deferred financing fees ) ) Cash dividends ) ) Purchase of common stock ) Issuance of common stock Net cash used in financing activities ) ) Effect of foreign currency rate changes ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 5 Table of Contents Schawk, Inc. Notes to Consolidated Financial Statements (Unaudited) (In thousands, except per share data) Note 1 – Significant Accounting Policies The Company’s significant accounting policies are included in Note 1 to the consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (“2009 Form 10-K”). There have been no material changes in the Company’s significant accounting policies since December 31, 2009, except as follows: Derivative Financial Instruments. In May 2010, the Company executed two “variable to fixed” interest rate swaps, designated as cash flow hedges, for the total notional amount of $15,000. The Company assesses hedge effectiveness quarterly by comparing the current terms of the swaps and the debt. The effective portion of the derivative fair value gains or losses from these cash flow hedges is deferred in Accumulated comprehensive income, net. The derivatives are recorded on the Consolidated Balance Sheets at fair value. See Note 14 – Derivative Financial Instruments for further discussion. Interim Financial Statements The unaudited consolidated interim financial statements of Schawk, Inc. (“Schawk” or the “Company”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Certain previously reported immaterial amounts have been reclassified to conform to the current-period presentation. In the opinion of management, all adjustments necessary for a fair presentation for the periods presented have been recorded. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the Company’s consolidated financial statements and the notes thereto for the three years ended December 31, 2009, as filed with its 2009 Form 10-K. The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2010. Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) amended the Accounting Standards Codification (“ASC” or “Codification”) as summarized in Accounting Standards Update (“ASU”) No. 2009-13, Revenue Recognition (Topic 605) – Multiple-Deliverable Revenue Arrangements, and ASU 2009-14, Software (Topic 985) – Certain Revenue Arrangements That Include Software Elements. As summarized in ASU 2009-13, ASC Topic 605 has been amended (1)to provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (2)to require an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence (“VSOE”) or third-party evidence of selling price; and (3)to eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. As summarized in ASU 2009-14, ASC Topic 985 has been amended to remove from the scope of industry specific revenue accounting guidance for software and software related transactions, tangible products containing software components and non-software components that function together to deliver the product’s essential functionality. The accounting changes summarized in ASU 2009-14 and ASU 2009-13 are both effective for fiscal years beginning on or after June15, 2010, with early adoption permitted.The Company is currently evaluating the impact that the adoption of ASU 2009-13 and ASU 2009-14 may have on the Company’s consolidated financial statements. 6 Table of Contents Note 2 – Inventories The Company’s inventories consist primarily of raw materials and work in process inventories, as well as finished goods inventory related to the Company’s Los Angeles print operation.Raw materials are stated at the lower of cost or market.Work-in-process consists of primarily deferred labor and overhead costs. The majority of the Company’s inventories are valued on the first-in, first-out (FIFO) basis. The remaining inventories are valued using the last-in, first-out (LIFO) method. The Company periodically evaluates the realizability of inventories and adjusts the carrying value as necessary. Inventories consist of the following: September 30, December 31, Raw materials $ $ Work in process Finished Goods Less: LIFO reserve ) ) $ $ Note 3 – Earnings Per Share Basic earnings per share and diluted earnings per share are shown on the Consolidated Statements of Operations. Basic earnings per share are computed by dividing net income by the weighted average shares outstanding for the period.Diluted earnings per share are computed by dividing net income by the weighted average number of common shares, including common stock equivalent shares (stock options) outstanding for the period. There were no reconciling items to net income to arrive at income available to common stockholders. The following table sets forth the number of common and common stock equivalent shares used in the computation of basic and diluted earnings per share: Three Months Ended September 30, Nine Months Ended September 30, Weighted average shares – Basic Effect of dilutive stock options 346 85 407 12 Adjusted weighted average shares and assumed conversions – Diluted The following table presents the potentially dilutive outstanding stock options excluded from the computation of diluted earnings per share for each period because they would be anti-dilutive: Three Months Ended September 30, Nine Months Ended September 30, Anti-dilutive options 917 1,349 908 2,749 Exercise price range $
